 

Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS AGREEMENT (the “Agreement”) is executed this             , 200  , to be
effective for all purposes as of             , 200  , among Linens Holding Co.,
a Delaware corporation (the “Company”), and                          (the
“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies with registered securities in today’s environment;

WHEREAS, Indemnitee is willing to serve and continue to serve the Company on the
condition that he be indemnified to the fullest extent permitted by law;

WHEREAS, concurrently with the execution of this Agreement, Indemnitee is
agreeing to serve or to continue to serve as a director or officer of the
Company;

WHEREAS, the By-Laws of the Company require the Company to indemnify and advance
expenses to its directors and officers to the full extent permitted by law; and

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s service to the Company in an
effective manner, the increasing difficulty in obtaining satisfactory director
and officer liability insurance coverage, and Indemnitee’s reliance on the
aforesaid By-Laws, and in part to provide Indemnitee with specific contractual
assurance that the protection promised by such By-Laws will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
such By-Laws or any change in the composition of the Company’s Board of
Directors or acquisition transaction relating to the Company), the Company
wishes to provide in this Agreement for the indemnification of and the advancing
of expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the coverage of Indemnitee under the Company’s
directors’ and officers’ liability insurance policies;

NOW, THEREFORE, in consideration of the premises and of Indemnitee serving the
Company directly or, at its request, another enterprise, and intending to be
legally bound hereby, the parties hereto agree as follows:


1.             CERTAIN DEFINITIONS:


(A)           AFFILIATE:  AS TO ANY PERSON, ANY OTHER PERSON, DIRECTLY OR
INDIRECTLY, CONTROLLING OR CONTROLLED BY OR UNDER DIRECT OR INDIRECT COMMON
CONTROL WITH SUCH SPECIFIED PERSON.  FOR THE PURPOSES OF THIS DEFINITION,
“CONTROL” WHEN USED WITH RESPECT TO ANY PERSON MEANS THE POWER TO DIRECT THE
MANAGEMENT AND POLICIES OF SUCH PERSON, DIRECTLY OR INDIRECTLY, WHETHER THROUGH
THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE; AND THE TERMS
“CONTROLLING” AND “CONTROLLED” HAVE MEANINGS CORRELATIVE TO THE FOREGOING.


--------------------------------------------------------------------------------




 


(B)           CHANGE OF CONTROL:  THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


(I)            ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)), OTHER
THAN ONE OR MORE PERMITTED HOLDERS, IS OR BECOMES THE BENEFICIAL OWNER (AS
DEFINED IN RULES 13D-3 AND 13D-5 UNDER THE EXCHANGE ACT, EXCEPT THAT FOR
PURPOSES OF THIS CLAUSE (I) SUCH PERSON SHALL BE DEEMED TO HAVE BENEFICIAL
OWNERSHIP OF ALL SHARES THAT SUCH PERSON HAS THE RIGHT TO ACQUIRE, WHETHER SUCH
RIGHT IS EXERCISABLE IMMEDIATELY OR ONLY AFTER THE PASSAGE OF TIME), DIRECTLY OR
INDIRECTLY, OF MORE THAN 35% OF THE TOTAL VOTING POWER OF THE THEN OUTSTANDING
VOTING SECURITIES OF THE COMPANY; PROVIDED, HOWEVER, THAT NO CHANGE OF CONTROL
SHALL BE DEEMED TO HAVE OCCURRED UNDER THIS PARAGRAPH (I) IF THE PERMITTED
HOLDERS EITHER (A) BENEFICIALLY OWN (AS DEFINED ABOVE), DIRECTLY OR INDIRECTLY,
(X) IN THE AGGREGATE MORE THAN 40% OF THE TOTAL VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES OF THE COMPANY AND (Y) A GREATER PERCENTAGE OF THE
TOTAL VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY THAN
ANY OTHER PERSON OR (B) HAVE THE RIGHT OR ABILITY BY VOTING POWER, CONTRACT OR
OTHERWISE TO ELECT OR DESIGNATE FOR ELECTION A MAJORITY OF THE COMPANY’S BOARD
OF DIRECTORS;


(II)           DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS WHO AT
THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD OF DIRECTORS OF THE COMPANY
(TOGETHER WITH ANY NEW MEMBERS OF THE BOARD OF DIRECTORS WHOSE ELECTION BY SUCH
BOARD OF DIRECTORS OR WHOSE NOMINATION FOR ELECTION BY THE EQUITYHOLDERS OF THE
COMPANY WAS APPROVED BY A VOTE OF THE MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF THE COMPANY THEN STILL IN OFFICE WHO WERE EITHER MEMBERS OF THE
BOARD OF DIRECTORS AT THE BEGINNING OF SUCH PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED INCLUDING NEW MEMBERS OF THE
BOARD OF DIRECTORS DESIGNATED IN OR PROVIDED FOR IN AN AGREEMENT REGARDING THE
MERGER, CONSOLIDATION OR SALE, TRANSFER OR OTHER CONVEYANCE, OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, IF SUCH AGREEMENT WAS APPROVED
BY A VOTE OF SUCH MAJORITY OF MEMBERS OF THE BOARD OF DIRECTORS) CEASE FOR ANY
REASON TO CONSTITUTE A MAJORITY OF THE BOARD OF DIRECTORS THEN IN OFFICE;


(III)          THE ADOPTION BY THE HOLDERS OF CAPITAL STOCK OF THE COMPANY OF
ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE COMPANY BY WAY OF
MERGER, CONSOLIDATION OR OTHERWISE; OR


(IV)          THE MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER
PERSON OR THE MERGER OF ANOTHER PERSON WITH OR INTO THE COMPANY, OR THE SALE OF
ALL OR SUBSTANTIALLY ALL THE ASSETS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN
AS A WHOLE, TO ANOTHER PERSON (OTHER THAN TO A SUBSIDIARY OF THE COMPANY OR TO
ONE OR MORE PERMITTED HOLDERS OR ANY ENTITY CONTROLLED BY ONE OR MORE PERMITTED
HOLDERS), IN WHICH, IN THE CASE OF ANY SUCH MERGER, CONSOLIDATION OR SALE, THE
SECURITIES OF THE COMPANY THAT ARE OUTSTANDING IMMEDIATELY PRIOR TO SUCH
TRANSACTION AND THAT REPRESENT 100% OF THE AGGREGATE VOTING SECURITIES OF THE
COMPANY ARE CHANGED INTO OR EXCHANGED FOR CASH,  SECURITIES OR PROPERTY;
PROVIDED, HOWEVER, THAT NO CHANGE OF CONTROL SHALL BE DEEMED TO HAVE OCCURRED
UNDER THIS PARAGRAPH (IV) IF PURSUANT TO SUCH TRANSACTION THE SECURITIES OF THE
COMPANY ARE CHANGED INTO OR EXCHANGED FOR, IN ADDITION TO ANY OTHER
CONSIDERATION, SECURITIES OF THE SURVIVING PERSON THAT REPRESENT IMMEDIATELY
AFTER SUCH TRANSACTION, (A) AT LEAST 30% OF THE AGGREGATE VOTING POWER OF THE
VOTING SECURITIES OF THE SURVIVING PERSON AND (B) A GREATER PERCENTAGE OF THE
VOTING SECURITIES OF THE SURVIVING PERSON

2


--------------------------------------------------------------------------------





 


THAN THE PERCENTAGE OF SUCH VOTING SECURITIES BENEFICIALLY OWNED BY ANY OTHER
PERSON (AS DEFINED IN PARAGRAPH (I) ABOVE).


(C)           CLAIM:  ANY THREATENED, PENDING OR COMPLETED ACTION, SUIT OR
PROCEEDING, OR ANY INQUIRY OR INVESTIGATION, WHETHER INSTITUTED BY THE COMPANY
OR ANY OTHER PARTY, THAT INDEMNITEE IN GOOD FAITH BELIEVES MIGHT LEAD TO THE
INSTITUTION OF ANY SUCH ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE, INVESTIGATIVE OR OTHER.


(D)           EXPENSES:  INCLUDE ATTORNEYS’ FEES AND ALL OTHER COSTS, EXPENSES
AND OBLIGATIONS PAID OR INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING,
BEING A WITNESS IN OR PARTICIPATING IN (INCLUDING ON APPEAL), OR PREPARING TO
DEFEND, BE A WITNESS IN OR PARTICIPATE IN, ANY CLAIM RELATING TO ANY
INDEMNIFIABLE EVENT.


(E)           INDEMNIFIABLE EVENT:  ANY EVENT OR OCCURRENCE RELATED TO THE FACT
THAT INDEMNITEE IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF
THE COMPANY, OR IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, EMPLOYEE, TRUSTEE, AGENT OR FIDUCIARY OF ANOTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, EMPLOYEE BENEFIT PLAN, TRUST OR OTHER ENTERPRISE, OR
BY REASON OF ANYTHING DONE OR NOT DONE BY INDEMNITEE IN ANY SUCH CAPACITY.


(F)            INDEPENDENT LEGAL COUNSEL:  AN ATTORNEY OR FIRM OF ATTORNEYS,
SELECTED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3, WHO SHALL NOT HAVE
OTHERWISE PERFORMED SERVICES FOR THE COMPANY OR INDEMNITEE WITHIN THE LAST FIVE
YEARS (OTHER THAN WITH RESPECT TO MATTERS CONCERNING THE RIGHTS OF INDEMNITEE
UNDER THIS AGREEMENT, OR OF OTHER INDEMNITEES UNDER SIMILAR INDEMNITY
AGREEMENTS).


(G)           PERMITTED HOLDERS:  LINENS INVESTORS, LLC AND ITS AFFILIATES AND
MEMBERS.


(H)           POTENTIAL CHANGE IN CONTROL:  SHALL BE DEEMED TO HAVE OCCURRED IF
(I) THE COMPANY ENTERS INTO AN AGREEMENT, THE CONSUMMATION OF WHICH WOULD RESULT
IN THE OCCURRENCE OF A CHANGE IN CONTROL; (II) ANY PERSON (INCLUDING THE
COMPANY) PUBLICLY ANNOUNCES AN INTENTION TO TAKE OR TO CONSIDER TAKING ACTIONS
WHICH IF CONSUMMATED WOULD CONSTITUTE A CHANGE IN CONTROL; OR (III) THE BOARD
ADOPTS A RESOLUTION TO THE EFFECT THAT, FOR PURPOSES OF THIS AGREEMENT, A
POTENTIAL CHANGE IN CONTROL HAS OCCURRED.


(I)            REVIEWING PARTY:  ANY APPROPRIATE PERSON OR BODY CONSISTING OF A
MEMBER OR MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS OR ANY OTHER PERSON OR
BODY APPOINTED BY THE BOARD WHO IS NOT A PARTY TO THE PARTICULAR CLAIM FOR WHICH
INDEMNITEE IS SEEKING INDEMNIFICATION, OR INDEPENDENT LEGAL COUNSEL.


(J)            VOTING SECURITIES:  ANY SECURITIES OF THE COMPANY, THE HOLDERS OF
WHICH VOTE GENERALLY IN THE ELECTION OF DIRECTORS.


2.             BASIC INDEMNIFICATION ARRANGEMENT.


(A)           IN THE EVENT INDEMNITEE WAS, IS OR BECOMES A PARTY TO OR WITNESS
OR OTHER PARTICIPANT IN, OR IS THREATENED TO BE MADE A PARTY TO OR WITNESS OR
OTHER PARTICIPANT IN, A CLAIM BY REASON OF (OR ARISING IN PART OUT OF) AN
INDEMNIFIABLE EVENT, THE COMPANY SHALL INDEMNIFY INDEMNITEE TO THE FULLEST
EXTENT PERMITTED BY LAW AS SOON AS PRACTICABLE BUT IN ANY EVENT NO LATER

3


--------------------------------------------------------------------------------





 


THAN THIRTY DAYS AFTER WRITTEN DEMAND IS PRESENTED TO THE COMPANY, AGAINST ANY
AND ALL EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT
(INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE IN
CONNECTION WITH OR IN RESPECT OF SUCH EXPENSES, JUDGMENTS, FINES, PENALTIES OR
AMOUNTS PAID IN SETTLEMENT) OF SUCH CLAIM.  IF SO REQUESTED BY INDEMNITEE, THE
COMPANY SHALL ADVANCE TO THE FULLEST EXTENT PERMITTED BY LAW (WITHIN TWO
BUSINESS DAYS OF SUCH REQUEST) ANY AND ALL EXPENSES TO INDEMNITEE (AN “EXPENSE
ADVANCE”).  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, PRIOR TO
A CHANGE IN CONTROL INDEMNITEE SHALL NOT BE ENTITLED TO INDEMNIFICATION PURSUANT
TO THIS AGREEMENT IN CONNECTION WITH ANY CLAIM INITIATED BY INDEMNITEE UNLESS
THE BOARD OF DIRECTORS HAS AUTHORIZED OR CONSENTED TO THE INITIATION OF SUCH
CLAIM.


(B)           NOTWITHSTANDING THE FOREGOING, (I) THE OBLIGATIONS OF THE COMPANY
UNDER SECTION 2 SHALL BE SUBJECT TO THE CONDITION THAT THE REVIEWING PARTY SHALL
NOT HAVE DETERMINED (IN A WRITTEN OPINION, IN ANY CASE IN WHICH THE INDEPENDENT
LEGAL COUNSEL REFERRED TO IN SECTION 2 HEREOF IS INVOLVED) THAT INDEMNITEE WOULD
NOT BE PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW, AND (II) THE OBLIGATION
OF THE COMPANY TO MAKE AN EXPENSE ADVANCE PURSUANT TO SECTION 2 OR SECTION 5
HEREOF SHALL BE SUBJECT TO THE CONDITION THAT, IF, WHEN AND TO THE EXTENT THAT
THE REVIEWING PARTY DETERMINES THAT INDEMNITEE WOULD NOT BE PERMITTED TO BE SO
INDEMNIFIED UNDER APPLICABLE LAW, THE COMPANY SHALL BE ENTITLED TO BE REIMBURSED
BY INDEMNITEE (WHO HEREBY AGREES TO REIMBURSE THE COMPANY) FOR ALL SUCH AMOUNTS
THERETOFORE PAID; PROVIDED, HOWEVER, THAT IF INDEMNITEE HAS COMMENCED OR
THEREAFTER COMMENCES LEGAL PROCEEDINGS IN A COURT OF COMPETENT JURISDICTION TO
SECURE A DETERMINATION THAT INDEMNITEE SHOULD BE INDEMNIFIED UNDER APPLICABLE
LAW, ANY DETERMINATION MADE BY THE REVIEWING PARTY THAT INDEMNITEE WOULD NOT BE
PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW SHALL NOT BE BINDING AND
INDEMNITEE SHALL NOT BE REQUIRED TO REIMBURSE THE COMPANY FOR ANY EXPENSE
ADVANCE UNTIL A FINAL JUDICIAL DETERMINATION IS MADE WITH RESPECT THERETO (AS TO
WHICH ALL RIGHTS OF APPEAL THEREFROM HAVE BEEN EXHAUSTED OR LAPSED).  IF THERE
HAS NOT BEEN A CHANGE IN CONTROL, THE REVIEWING PARTY SHALL BE SELECTED BY THE
BOARD OF DIRECTORS, AND IF THERE HAS BEEN SUCH A CHANGE IN CONTROL (OTHER THAN A
CHANGE IN CONTROL WHICH HAS BEEN APPROVED BY A MAJORITY OF THE COMPANY’S BOARD
OF DIRECTORS WHO WERE DIRECTORS IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL),
THE REVIEWING PARTY SHALL BE THE INDEPENDENT LEGAL COUNSEL REFERRED TO IN
SECTION 2 HEREOF.  IF THERE HAS BEEN NO DETERMINATION BY THE REVIEWING PARTY OR
IF THE REVIEWING PARTY DETERMINES THAT INDEMNITEE SUBSTANTIVELY WOULD NOT BE
PERMITTED TO BE INDEMNIFIED IN WHOLE OR IN PART UNDER APPLICABLE LAW, INDEMNITEE
SHALL HAVE THE RIGHT TO COMMENCE LITIGATION IN ANY COURT IN THE STATE OF 
DELAWARE HAVING SUBJECT MATTER JURISDICTION THEREOF AND IN WHICH VENUE IS PROPER
SEEKING AN INITIAL DETERMINATION BY THE COURT OR CHALLENGING ANY SUCH
DETERMINATION BY THE REVIEWING PARTY OR ANY ASPECT THEREOF, INCLUDING THE LEGAL
OR FACTUAL BASES THEREFOR, AND THE COMPANY HEREBY CONSENTS TO SERVICE OF PROCESS
AND TO APPEAR IN ANY SUCH PROCEEDING.  ANY DETERMINATION BY THE REVIEWING PARTY
OTHERWISE SHALL BE CONCLUSIVE AND BINDING ON THE COMPANY AND INDEMNITEE.


3.             CHANGE IN CONTROL.  THE COMPANY AGREES THAT IF THERE IS A CHANGE
IN CONTROL OF THE COMPANY (OTHER THAN A CHANGE IN CONTROL WHICH HAS BEEN
APPROVED BY A MAJORITY OF THE COMPANY’S BOARD OF DIRECTORS WHO WERE DIRECTORS
IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL) THEN WITH RESPECT TO ALL MATTERS
THEREAFTER ARISING CONCERNING THE RIGHTS OF INDEMNITEE TO INDEMNITY PAYMENTS AND
EXPENSE ADVANCES UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR COMPANY BY-LAW
NOW OR HEREAFTER IN EFFECT RELATING TO CLAIMS FOR INDEMNIFIABLE EVENTS, THE
COMPANY SHALL SEEK LEGAL ADVICE ONLY FROM INDEPENDENT LEGAL COUNSEL SELECTED BY
INDEMNITEE

4


--------------------------------------------------------------------------------





 


AND APPROVED BY THE COMPANY (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD).  SUCH COUNSEL, AMONG OTHER THINGS, SHALL RENDER ITS WRITTEN OPINION
TO THE COMPANY AND INDEMNITEE AS TO WHETHER AND TO WHAT EXTENT THE INDEMNITEE
WOULD BE PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW.  THE COMPANY AGREES
TO PAY THE REASONABLE FEES OF THE INDEPENDENT LEGAL COUNSEL REFERRED TO ABOVE
AND TO INDEMNIFY FULLY SUCH COUNSEL AGAINST ANY AND ALL EXPENSES (INCLUDING
ATTORNEYS’ FEES), CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO.


4.             ESTABLISHMENT OF TRUST.  IN THE EVENT OF A POTENTIAL CHANGE IN
CONTROL, THE COMPANY SHALL, UPON WRITTEN REQUEST BY INDEMNITEE, CREATE A TRUST
FOR THE BENEFIT OF INDEMNITEE AND FROM TIME TO TIME UPON WRITTEN REQUEST OF
INDEMNITEE SHALL FUND SUCH TRUST IN AN AMOUNT SUFFICIENT TO SATISFY ANY AND ALL
EXPENSES REASONABLY ANTICIPATED AT THE TIME OF EACH SUCH REQUEST TO BE INCURRED
IN CONNECTION WITH INVESTIGATING, PREPARING FOR AND DEFENDING ANY CLAIM RELATING
TO AN INDEMNIFIABLE EVENT, AND ANY AND ALL JUDGMENTS, FINES, PENALTIES AND
SETTLEMENT AMOUNTS OF ANY AND ALL CLAIMS RELATING TO AN INDEMNIFIABLE EVENT FROM
TIME TO TIME ACTUALLY PAID OR CLAIMED, REASONABLY ANTICIPATED OR PROPOSED TO BE
PAID, PROVIDED THAT IN NO EVENT SHALL MORE THAN $250,000 BE REQUIRED TO BE
DEPOSITED IN ANY TRUST CREATED HEREUNDER (AND NO MORE THAN $1,000,000 IN THE
AGGREGATE WITH RESPECT TO ANY SUCH TRUSTS CREATED UNDER THIS AGREEMENT AND ALL
INDEMNIFICATION AGREEMENTS WITH DIRECTORS AND OFFICERS) IN EXCESS OF AMOUNTS
DEPOSITED IN RESPECT OF REASONABLY ANTICIPATED EXPENSES.  THE AMOUNT OR AMOUNTS
TO BE DEPOSITED IN THE TRUST PURSUANT TO THE FOREGOING FUNDING OBLIGATION SHALL
BE DETERMINED BY THE REVIEWING PARTY, IN ANY CASE IN WHICH THE INDEPENDENT LEGAL
COUNSEL REFERRED TO ABOVE IS INVOLVED.  THE TERMS OF THE TRUST SHALL PROVIDE
THAT UPON A CHANGE IN CONTROL (I) THE TRUST SHALL NOT BE REVOKED OR THE
PRINCIPAL THEREOF INVADED, WITHOUT THE WRITTEN CONSENT OF THE INDEMNITEE,
(II) THE TRUSTEE SHALL ADVANCE, WITHIN TWO BUSINESS DAYS OF A REQUEST BY THE
INDEMNITEE, ANY AND ALL EXPENSES TO THE INDEMNITEE (AND THE INDEMNITEE HEREBY
AGREES TO REIMBURSE THE TRUST UNDER THE CIRCUMSTANCES UNDER WHICH THE INDEMNITEE
WOULD BE REQUIRED TO REIMBURSE THE COMPANY UNDER SECTION 2(B) OF THIS
AGREEMENT), (III) THE TRUST SHALL CONTINUE TO BE FUNDED BY THE COMPANY IN
ACCORDANCE WITH THE FUNDING OBLIGATION SET FORTH ABOVE, (IV) THE TRUSTEE SHALL
PROMPTLY PAY TO INDEMNITEE ALL AMOUNTS FOR WHICH INDEMNITEE SHALL BE ENTITLED TO
INDEMNIFICATION PURSUANT TO THIS AGREEMENT OR OTHERWISE, AND (V) ALL UNEXPENDED
FUNDS IN SUCH TRUST SHALL REVERT TO THE COMPANY UPON A FINAL DETERMINATION BY
THE REVIEWING PARTY OR A COURT OF COMPETENT JURISDICTION, AS THE CASE MAY BE,
THAT INDEMNITEE HAS BEEN FULLY INDEMNIFIED UNDER THE TERMS OF THIS AGREEMENT. 
THE TRUSTEE SHALL BE CHOSEN BY INDEMNITEE.  NOTHING IN THIS SECTION 4 SHALL
RELIEVE THE COMPANY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


5.             INDEMNIFICATION FOR ADDITIONAL EXPENSES.  SUBJECT TO
SECTION 2(B), THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ANY AND ALL
EXPENSES (INCLUDING ATTORNEYS’ FEES AND RETAINERS) AND, IF REQUESTED BY
INDEMNITEE, SHALL (WITHIN TWO BUSINESS DAYS OF SUCH REQUEST) ADVANCE SUCH
EXPENSES TO INDEMNITEE, WHICH ARE INCURRED BY INDEMNITEE IN CONNECTION WITH ANY
ACTION BROUGHT BY INDEMNITEE FOR (I) INDEMNIFICATION OR ADVANCE PAYMENT OF
EXPENSES BY THE COMPANY UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR COMPANY
BY-LAW NOW OR HEREAFTER IN EFFECT RELATING TO CLAIMS FOR INDEMNIFIABLE EVENTS
AND/OR (II) RECOVERY UNDER ANY DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
POLICIES MAINTAINED BY THE COMPANY, REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY
IS DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION, ADVANCE EXPENSE PAYMENT OR
INSURANCE RECOVERY, AS THE CASE MAY BE.

5


--------------------------------------------------------------------------------




 


6.             PARTIAL INDEMNITY, ETC.  IF INDEMNITEE IS ENTITLED UNDER ANY
PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR SOME OR A
PORTION OF THE EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN
SETTLEMENT OF A CLAIM BUT NOT, HOWEVER, FOR ALL OF THE TOTAL AMOUNT THEREOF, THE
COMPANY SHALL NEVERTHELESS INDEMNIFY INDEMNITEE FOR THE PORTION THEREOF TO WHICH
INDEMNITEE IS ENTITLED.  MOREOVER, NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, TO THE EXTENT THAT INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR
OTHERWISE IN DEFENSE OF ANY OR ALL CLAIMS RELATING IN WHOLE OR IN PART TO AN
INDEMNIFIABLE EVENT OR IN DEFENSE OF ANY ISSUE OR MATTER THEREIN, INCLUDING
DISMISSAL WITHOUT PREJUDICE, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL
EXPENSES INCURRED IN CONNECTION THEREWITH.


7.             CONTRIBUTION.


(A)           CONTRIBUTION PAYMENT.  TO THE EXTENT THE INDEMNIFICATION PROVIDED
FOR UNDER ANY PROVISION OF THIS AGREEMENT IS DETERMINED (IN THE MANNER
HEREINABOVE PROVIDED) NOT TO BE PERMITTED UNDER APPLICABLE LAW, THE COMPANY, IN
LIEU OF INDEMNIFYING INDEMNITEE, SHALL, TO THE EXTENT PERMITTED BY LAW,
CONTRIBUTE TO THE AMOUNT OF ANY AND ALL EXPENSES, JUDGMENTS, FINES, PENALTIES
AND AMOUNTS PAID IN SETTLEMENT (INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER
CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH EXPENSES,
JUDGMENTS, FINES, PENALTIES OR AMOUNTS PAID IN SETTLEMENT) OF A CLAIM BY REASON
OF (OR ARISING IN PART OUT OF) AN INDEMNIFIABLE EVENT INCURRED OR PAID BY
INDEMNITEE FOR WHICH SUCH INDEMNIFICATION IS NOT PERMITTED.  THE AMOUNT THE
COMPANY CONTRIBUTES SHALL BE IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE FAULT OF INDEMNITEE, ON THE ONE HAND, AND OF THE COMPANY AND ANY AND
ALL OTHER PARTIES (INCLUDING OFFICERS AND DIRECTORS OF THE COMPANY OTHER THAN
INDEMNITEE) WHO MAY BE AT FAULT (COLLECTIVELY, INCLUDING THE COMPANY, THE “THIRD
PARTIES”), ON THE OTHER HAND.


(B)           RELATIVE FAULT.  THE RELATIVE FAULT OF THE THIRD PARTIES AND THE
INDEMNITEE SHALL BE DETERMINED (I) BY REFERENCE TO THE RELATIVE FAULT OF
INDEMNITEE AS DETERMINED BY THE COURT OR OTHER GOVERNMENTAL AGENCY OR (II) TO
THE EXTENT SUCH COURT OR OTHER GOVERNMENTAL AGENCY DOES NOT APPORTION RELATIVE
FAULT, BY THE REVIEWING PARTY AFTER GIVING EFFECT TO, AMONG OTHER THINGS, THE
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION, AND OPPORTUNITY TO PREVENT OR
CORRECT THE RELEVANT EVENTS, OF EACH PARTY, AND OTHER RELEVANT EQUITABLE
CONSIDERATIONS. THE COMPANY AND INDEMNITEE AGREE THAT IT WOULD NOT BE JUST AND
EQUITABLE IF CONTRIBUTION WERE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER
METHOD OF ALLOCATION THAT DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS
REFERRED TO IN THIS SECTION 7(B).


8.             BURDEN OF PROOF.  IN CONNECTION WITH ANY DETERMINATION BY THE
REVIEWING PARTY OR OTHERWISE AS TO WHETHER INDEMNITEE IS ENTITLED TO BE
INDEMNIFIED OR CONTRIBUTION HEREUNDER THE BURDEN OF PROOF SHALL BE ON THE
COMPANY TO ESTABLISH THAT INDEMNITEE IS NOT SO ENTITLED.


9.             NO PRESUMPTIONS.  FOR PURPOSES OF THIS AGREEMENT, THE TERMINATION
OR CONCLUSION OF ANY CLAIM, ACTION, SUIT OR PROCEEDING, BY JUDGMENT, ORDER,
SETTLEMENT (WHETHER WITH OR WITHOUT COURT APPROVAL) OR CONVICTION, OR UPON A
PLEA OF NOLO CONTENDERE, OR ITS EQUIVALENT, SHALL NOT CREATE A PRESUMPTION THAT
INDEMNITEE DID NOT MEET ANY PARTICULAR STANDARD OF CONDUCT OR HAVE ANY
PARTICULAR BELIEF OR THAT A COURT HAS DETERMINED THAT INDEMNIFICATION IS NOT
PERMITTED BY APPLICABLE LAW.  IN ADDITION, NEITHER THE FAILURE OF THE REVIEWING
PARTY TO HAVE MADE A DETERMINATION AS TO WHETHER INDEMNITEE HAS MET ANY
PARTICULAR STANDARD OF CONDUCT OR HAD ANY PARTICULAR BELIEF, NOR AN ACTUAL
DETERMINATION BY THE REVIEWING PARTY THAT INDEMNITEE HAS NOT MET SUCH STANDARD
OF

6


--------------------------------------------------------------------------------





 


CONDUCT OR DID NOT HAVE SUCH BELIEF, PRIOR TO THE COMMENCEMENT OF LEGAL
PROCEEDINGS BY INDEMNITEE TO SECURE A JUDICIAL DETERMINATION THAT INDEMNITEE
SHOULD BE INDEMNIFIED UNDER APPLICABLE LAW SHALL BE A DEFENSE TO INDEMNITEE’S
CLAIM OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT MET ANY PARTICULAR
STANDARD OF CONDUCT OR DID NOT HAVE ANY PARTICULAR BELIEF.


10.           NONEXCLUSIVITY, ETC.  THE RIGHTS OF THE INDEMNITEE HEREUNDER SHALL
BE IN ADDITION TO ANY OTHER RIGHTS INDEMNITEE MAY HAVE UNDER THE COMPANY’S
BY-LAWS OR THE DELAWARE GENERAL CORPORATION LAW OR OTHERWISE.  TO THE EXTENT
THAT A CHANGE IN THE DELAWARE GENERAL CORPORATION LAW (WHETHER BY STATUTE OR
JUDICIAL DECISION) PERMITS GREATER INDEMNIFICATION BY AGREEMENT THAN WOULD BE
AFFORDED CURRENTLY UNDER THE COMPANY’S BY-LAWS AND THIS AGREEMENT, IT IS THE
INTENT OF THE PARTIES HERETO THAT INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE
GREATER BENEFITS SO AFFORDED BY SUCH CHANGE.


11.           LIABILITY INSURANCE.  TO THE EXTENT THE COMPANY MAINTAINS AN
INSURANCE POLICY OR POLICIES PROVIDING DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE, INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES, IN ACCORDANCE
WITH ITS OR THEIR TERMS, TO THE MAXIMUM EXTENT OF THE COVERAGE AVAILABLE FOR ANY
COMPANY DIRECTOR OR OFFICER.


12.           PERIOD OF LIMITATIONS.  NO LEGAL ACTION SHALL BE BROUGHT AND NO
CAUSE OF ACTION SHALL BE ASSERTED BY OR IN THE RIGHT OF THE COMPANY AGAINST
INDEMNITEE, INDEMNITEE’S SPOUSE, HEIRS, EXECUTORS OR PERSONAL OR LEGAL
REPRESENTATIVES AFTER THE EXPIRATION OF TWO YEARS FROM THE DATE OF THE
OCCURRENCE OF THE EVENTS LEADING TO SUCH CAUSE OF ACTION, AND ANY CLAIM OR CAUSE
OF ACTION OF THE COMPANY SHALL BE EXTINGUISHED AND DEEMED RELEASED UNLESS
ASSERTED BY THE TIMELY FILING OF A LEGAL ACTION WITHIN SUCH TWO-YEAR PERIOD;
PROVIDED, HOWEVER, THAT IF ANY SHORTER PERIOD OF LIMITATIONS IS OTHERWISE
APPLICABLE TO ANY SUCH CAUSE OF ACTION SUCH SHORTER PERIOD SHALL GOVERN.


13.           AMENDMENTS, ETC.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS
AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY BOTH OF THE PARTIES
HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR
SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS HEREOF (WHETHER OR NOT
SIMILAR) NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER.


14.           SUBROGATION.  IN THE EVENT OF PAYMENT UNDER THIS AGREEMENT, THE
COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS
OF RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND SHALL DO
EVERYTHING THAT MAY BE NECESSARY TO SECURE SUCH RIGHTS, INCLUDING THE EXECUTION
OF SUCH DOCUMENTS NECESSARY TO ENABLE THE COMPANY EFFECTIVELY TO BRING SUIT TO
ENFORCE SUCH RIGHTS.


15.           NO DUPLICATION OF PAYMENTS.  THE COMPANY SHALL NOT BE LIABLE UNDER
THIS AGREEMENT TO MAKE ANY PAYMENT IN CONNECTION WITH ANY CLAIM MADE AGAINST
INDEMNITEE TO THE EXTENT INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED PAYMENT
(UNDER ANY INSURANCE POLICY, BY-LAW OR OTHERWISE) OF THE AMOUNTS OTHERWISE
INDEMNIFIABLE HEREUNDER.


16.           BINDING EFFECT, ETC.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO ALL

7


--------------------------------------------------------------------------------





 


OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, SPOUSES,
HEIRS, EXECUTORS AND PERSONAL AND LEGAL REPRESENTATIVES.  THIS AGREEMENT SHALL
CONTINUE IN EFFECT REGARDLESS OF WHETHER INDEMNITEE CONTINUES TO SERVE AS AN
OFFICER OR DIRECTOR OF THE COMPANY OR OF ANY OTHER ENTERPRISE AT THE COMPANY’S
REQUEST.


17.           SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT SHALL BE SEVERABLE
IN THE EVENT THAT ANY OF THE PROVISIONS HEREOF (INCLUDING ANY PROVISION WITHIN A
SINGLE SECTION, PARAGRAPH OR SENTENCE) ARE HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, VOID OR OTHERWISE UNENFORCEABLE IN ANY RESPECT, AND
THE VALIDITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER RESPECT AND
OF THE REMAINING PROVISIONS HEREOF SHALL NOT BE IN ANY WAY IMPAIRED AND SHALL
REMAIN ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


18.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAWS.


19.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  FACSIMILE TRANSMISSION
OF ANY SIGNED ORIGINAL DOCUMENT OR RETRANSMISSION OF ANY SIGNED FACSIMILE
TRANSMISSION WILL BE DEEMED THE SAME AS DELIVERY OF AN ORIGINAL.  AT THE REQUEST
OF ANY PARTY, THE PARTIES WILL CONFIRM FACSIMILE TRANSMISSION BY SIGNING A
DUPLICATE ORIGINAL DOCUMENT.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

THE COMPANY:

 

 

 

 

LINENS HOLDING CO.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

[Name]

 


--------------------------------------------------------------------------------